                                                                                        12/20/2019
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   LYNCHBURG DIVISION

  CRYSTAL VL RIVERS,                              )
                                                  )
         Plaintiff,                               )
                                                  )
  v.                                              )     Civil Action No. 6:18-cv-00061
                                                  )
  UNITED STATES OF AMERICA, et al.,               )     By: Elizabeth K. Dillon
                                                  )         United States District Judge
         Defendants.                              )

                                               ORDER

        Plaintiff Crystal VL Rivers and defendant Prescott H. Gay Sr. filed a joint motion to

 dismiss, as Mr. Gay is now deceased and Ms. Rivers does not wish to pursue her claims against Gay

 or his estate. (Dkt. No. 292.) The joint motion to dismiss (Dkt. No. 292) is GRANTED. Mr. Gay’s

 pending motion to dismiss (Dkt. No. 93) is DISMISSED as moot. The clerk of court is directed to

 terminate Gay as a defendant in this case.

        Also before the court is a stipulation to dismiss defendants Liberty University and Laura

 Wallace. (Dkt. No. 227.) Pursuant to the stipulation, the pending motion to dismiss filed by

 Liberty University and Ms. Wallace (Dkt. No. 57) is DISMISSED as moot. The clerk of court is

 directed to terminate Liberty University and Wallace as defendants in this action.

        Also before the court is a stipulation to dismiss defendant City of Lynchburg. (Dkt. No.

 311.) Pursuant to the stipulation, Lynchburg’s pending motion to dismiss (Dkt. No. 237) is

 DISMISSED as moot. The clerk of court has already terminated City of Lynchburg as a defendant.

        Entered: December 20, 2019.




                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge



Case 6:18-cv-00061-EKD-JCH Document 320 Filed 12/20/19 Page 1 of 1 Pageid#: 6873
